

Execution copy


NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made as of March 9, 2010,
between and among: (a) Sinotop Group Ltd., a Hong Kong company (the “Company”);
and (b) China Broadband Ltd., a Cayman Islands company (“Holder”). Each of the
foregoing is referred to as a “Party” and together as the “Parties”. Capitalized
terms not otherwise defined in this Agreement have the meanings ascribed to them
in Section 1 below.
 
RECITALS
 
WHEREAS, the Holder intends to provide the Consideration (as defined below) to
the Company;
 
WHEREAS, the Parties wish to provide for the sale and issuance of a convertible
promissory note in the form attached as Exhibit A (the “Note”) in return for the
provision by the Holder of the Consideration to the Company;
 
WHEREAS, the Parties intend for the Company to issue the Note in return for the
Consideration; and
 
NOW, THEREFORE, in consideration for the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is agreed by the Parties, it is agreed as follows.
 
AGREEMENT
 
1.
Definitions.

 
 
1.1
“Charter” means the Articles of Association of the Company in effect as of the
date hereof

 
 
1.2
“Closing” is defined in Section 3.

 
 
1.3
“Consideration” means Five Hundred Eighty Thousand United States Dollars
(US$580,000), or its equivalent in another currency acceptable to the Company,
paid by the Holder pursuant to this Agreement in exchange for the Note.

 
 
1.4
“Governmental Authority” means any court, administrative agency, tribunal,
department, bureau or commission or other governmental authority,
instrumentality or arbitral body, domestic or foreign, federal, state, local or
provincial.

 
 
1.5
“Maturity Date” is defined in the Note.

 
 
1.6
“Note” is defined in the Recitals.

 
 
1.7
“Transaction Documents” means this Agreement, the Note, and the other documents
and instruments contemplated therein.

 
 
1.8
“VIE Agreements” is defined in Section 4.7.

 
 
1.9
“WFOE” is defined in Section 6.1.

 
 

--------------------------------------------------------------------------------

 

Execution copy
 
2.
Terms of the Note. In return for the Consideration paid by the Holder, the
Company will sell and issue the Note to the Holder. The Note will have a
principal balance equal to the Consideration. The principal amount of the Note
will bear interest, will be payable on the Maturity Date, and will be
convertible into shares of the capital stock of the Company, all as provided in
the Note.

 
3.
Closing. The closing of the sale and issuance of the Note by the Company to the
Holder, in exchange for the Consideration, (the “Closing”) will take place on
March 9, 2010, at the Shanghai, China offices of Pillsbury Winthrop Shaw Pittman
LLP, or such other time and place as the parties may agree in writing. At the
Closing, (a) the Holder will deliver the Consideration to the Company by wire
transfer of immediately available funds, to an account or accounts specified in
writing by the Company and delivered to the Holder at least one (1) day before
the Closing, such specification to be in sufficient detail to permit the Holder
to complete such wire transfer; and (b) the Company will deliver an executed
original of the Note to the Holder.

 
4.
Representations and Warranties of the Company. The Company represents and
warrants to the Holder, as of the date of this Agreement, as set forth below.

 
 
4.1
Organization, Good Standing and Qualification. The Company is a company duly
organized, validly existing and in good standing under the laws of Hong Kong.
The Company is not required to be qualified, authorized, registered or licensed
to do business as a foreign corporation in any jurisdiction other than the
jurisdiction of its incorporation.

 
 
4.2
Corporate Authority. The Company has the absolute and unrestricted corporate
right, power and authority to enter into and perform its obligations under this
Agreement, and the execution and delivery thereof by it have been duly
authorized by all necessary action on the part of its board of directors or
other governing body. This Agreement, when executed and delivered to the other
Parties, will constitute the legal, valid and binding obligation of the Company,
enforceable against it in accordance with its terms and will not result in any
breach of its memorandum and articles of association or other similar charter
document.

 
 
4.3
Charter. A true and correct copy of the Company’s Charter is attached as Exhibit
B.

 
 
4.4
Subsidiaries. The Company does not own or control any equity security or other
interest of any other corporation, partnership, limited liability company or
other business entity. The Company is not a participant in any joint venture,
partnership, limited liability company or similar arrangement. Except as set
forth in this Section 4.4, since its inception, the Company has not consolidated
or merged with, acquired all or substantially all of the assets of, or acquired
the stock of or any interest in any corporation, partnership, limited liability
company or other business entity.

 
 
4.5
Capitalization; Voting Rights.

 
 
(a)
Authorized Shares. The Company is authorized to issue a maximum of 10,000
shares, par value HK$1.00 each, of which 1 ordinary share will be issued and
outstanding immediately prior to the Closing.

 
 
(b)
Options, Warrants, etc. There are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or stockholder agreements, or agreements of any kind for the purchase or
acquisition from the Company of any of its securities, except for rights
contained in this Agreement.

 
 
2

--------------------------------------------------------------------------------

 

Execution copy

 
 
4.6
Financial Condition; No Operations. The Company was formed on January 15, 2010.
It does not have and has never had any operations.

 
 
4.7
VIE Agreements. The Company has entered into certain agreements with a PRC
company under common control with the Company (together, the “VIE Agreements”)
in substantially the form attached collectively hereto as Exhibit C, and such
agreements have been duly executed and delivered by the Company and each other
party thereto.

 
 
4.8
Other Agreements. Except for the VIE Agreements, the Company does not have and
has never had any agreements or arrangements with, has no debts to, and is not
obligated in any way, to any other party.

 
 
4.9
Property, Assets, etc. The Company does not own, lease or license any real or
personal property, including any intangible or intellectual property.

 
 
4.10
Litigation. The Company has not ever been a party to any litigation and to its
and that of the Guarantor no grounds exist for the assertion of any claims
against it.

 
 
4.11
Employees. The Company does not have and has never had any employees.

 
 
4.12
Disclosure. To the best knowledge of Company, all information provided to the
Holder relating to the Company is true and accurate in all material respects and
not materially misleading.

 
5.
Conditions to the Obligations of the Holder. The obligation of the Holder to
purchase the Note at the Closing is subject to the satisfaction of the following
conditions, unless waived in writing by the Holder, in the exercise of its sole
discretion, at or before the Closing:

 
 
5.1
Accuracy of Representations and Warranties. All representations and warranties
made by the Company in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified as
to materiality, which shall be true and correct in all respects) when made and
as of the date of the Closing (except for those representations and warranties
that are as of a specific date), with the same effect as if such representations
and warranties had been made on the date of each Closing.

 
 
5.2
Absence of Litigation. There shall not be (a) any order of any nature issued by
a Governmental Authority with competent jurisdiction directing that the
transactions provided for herein or any aspect of them not be consummated as
herein provided, or (b) any proceeding before any Governmental Authority pending
wherein an unfavorable order would prevent the performance of this Agreement, or
the consummation of any aspect of the transactions or events contemplated
hereby, declare unlawful any aspect of the transactions or events contemplated
by this Agreement, cause any aspect of the transactions contemplated by the
Transaction Documents to be rescinded or have a material adverse effect on the
Company.

 
 
5.3
Required Consents. All consents, approvals and other actions of, and notices and
filings with, all Governmental Authorities and all other entities and Persons as
may be necessary or required with respect to the execution and delivery by the
Parties (other than the Purchasers) of any of the Transaction Documents, and the
consummation by such Parties of the transactions contemplated thereby, shall
have been obtained or made.


 
3

--------------------------------------------------------------------------------

 

Execution copy

 
6.
Covenants of the Company. As long as any portion of the Notes remains
outstanding (i.e., prior to maturity or conversion thereof), the Company will
ensure that:

 
 
6.1
The VIE Agreements are assigned by the Company to a new wholly-owned subsidiary
to be established by the Company under the laws of the People’s Republic of
China (the “WFOE”) as soon as practicable after the establishment of that
entity.

 
 
6.2
Each of the Company and the WFOE will not, directly or indirectly:

 
 
(a)
amend its charter documents, including without limitation, the certificate of
incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder;

 
 
(b)
agree to, or consummate, a Change of Control, as that term is defined in the
Note;

 
 
(c)
enter into, create, incur, assume, guarantee or suffer to exist any indebtedness
for borrowed money of any kind, including but not limited to, a guarantee, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom, unless the proceeds of
such borrowed money are used at least in part to repay the full amount of the
Note then outstanding;

 
 
(d)
enter into, create, incur, assume or suffer to exist any liens or encumbrances
of any kind, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom

 
 
(e)
repay, repurchase or offer to repay, repurchase or otherwise acquire any shares
of its common stock or other equity securities;

 
 
(f)
enter into any agreement with respect to any of the foregoing;

 
 
(g)
pay cash dividends or distributions on any equity securities of the Company;

 
7.
Binding Arbitration. All disputes arising out of or relating to this Agreement
or any of the other Transaction Documents will be resolved by mandatory, binding
arbitration in Hong Kong under the Arbitration Rules of the United Nations
Commission on International Trade Law by one or more arbitrators appointed in
accordance with such rules. The arbitration and appointing authority will be the
Hong Kong International Arbitration Centre (“HKIAC”). The arbitration will be
conducted by a panel of three arbitrators, one chosen by each party to any
matter to be submitted for arbitration (or, if there are more than two such
parties, by agreement of all such parties), and the third by agreement of the
parties; failing agreement within 30 days of commencement of the arbitration
proceeding, the HKIAC will appoint any required arbitrator(s). The proceedings
will be confidential and conducted in English. The arbitral tribunal will have
the authority to grant any equitable and legal remedies that would be available
in any judicial proceeding instituted to resolve a disputed matter, and its
award will be final and binding on the parties. The arbitral tribunal will
determine how the parties will bear the costs of the arbitration.
Notwithstanding the foregoing, each party will have the right at any time to
immediately seek injunctive relief, an award of specific performance or any
other equitable relief against the other party in any court or other tribunal of
competent jurisdiction. During the pendency of any arbitration or other
proceeding relating to a dispute between the parties, the parties will continue
to exercise their remaining respective rights and fulfill their remaining
respective obligations under this Agreement, except with regard to the matters
under dispute.

 
 
4

--------------------------------------------------------------------------------

 
 
Execution copy

 
8.
Miscellaneous.

 
 
8.1
Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement will inure to the benefit of and be binding upon
the respective successors and assigns of the parties, provided, however, that
each of the parties may not assign its rights and/or obligations under this
Agreement without the prior written consent of the other party. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company hereby agrees and
acknowledges that, notwithstanding the foregoing, if at any time or from time to
time there will be a recapitalization, reclassification, subdivision,
combination or merger or sale of assets transaction or similar transaction
(including without limitation the any restructuring resulting in a new entity
that will either (i) be owned in substantially the same proportions by the
persons who held the Company’s securities immediately prior to such transaction
or (ii) own substantially the same assets and/or property held by the Company
immediately prior to such transaction (such entity the “New Entity”), the Holder
will have the unconditional right, in its sole discretion, to have the Company’s
obligations and the Holder’s rights hereunder, including without limitation such
rights and obligations under the Note, assumed by the New Entity.

 
 
8.3
Governing Law. This Agreement and the Note will be governed by and construed
under the laws of Hong Kong without giving effect to any choice of law rule.

 
 
8.4
Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

 
 
8.6
Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 
 
8.7
Notices. All notices and other communications given or made pursuant hereto will
be in writing and will be deemed effectively given: (i) upon personal delivery
to the party to be notified, (ii) when sent by confirmed electronic mail or
facsimile if sent during normal business hours of the recipient, if not so
confirmed, then on the next business day, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications will be sent to the respective parties at the respective
addresses shown on the signature pages hereto (or at such other addresses as
will be specified by notice given in accordance with this Section 8.7).

 
 
8.8
Expenses. If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the prevailing party will be entitled to reasonable
attorneys’ fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.


 
5

--------------------------------------------------------------------------------

 
 
Execution copy

 
 
8.9
Entire Agreement; Amendments and Waivers. This Agreement and the other
Transactional Documents constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.
Nonetheless, any term of the Transaction Documents may be amended and the
observance of any term thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of all Parties thereto.

 
 
8.10
Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

 
 
8.11
Covenants of the Company to Deliver Information and Financial Statements. The
Company will deliver to the Holder such financial statements or information as
the Company provides to its stockholders simultaneously with the delivery
thereof to the stockholders.

 
 
8.12
Further Assurances. From time to time, the Company will execute and deliver to
the Holder such additional documents and will provide such additional
information to the Holder as any Holder may reasonably require to carry out the
terms of any of the Transaction Documents.

 
 
8.13
Publicity. No party hereto will disclose the source, existence and contents of
this Agreement or the transactions contemplated hereby to any person (other than
its respective key officers, members of the board of directors, accountants or
attorneys provided that such persons agree to maintain the confidentiality of
the source, existence and contents of this Agreement or the transactions
contemplated hereby) without the prior written consent of the other parties.

 
[The Remainder of this Page is Intentionally Left Blank]
 
 
6

--------------------------------------------------------------------------------

 
 
Execution copy

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
“COMPANY”
 
“HOLDER”
     
SINOTOP GROUP LTD., a Hong Kong
 
CHINA BROADBAND LIMITED, a
company
 
Cayman company
     
By:
[ex10-1_sig1.jpg]
 
By:
             
Name:
Weicheng Liu
 
Name:
Marc Urbach
         
Its:
Sole Director
 
Its:
 

 
 

--------------------------------------------------------------------------------

 
 
Execution copy

 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 
“COMPANY”
 
“HOLDER”
     
SINOTOP GROUP LTD., a Hong Kong
 
CHINA BROADBAND LIMITED, a
company
 
Cayman company
     
By:
 
 
By:
[ex10-1_sig2.jpg]           
Name:
Weicheng Liu
 
Name:
Marc Urbach
         
Its:
Sole Director
 
Its:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Execution copy

 
EXHIBIT A
 
Form of Note
 
(attached)

 

--------------------------------------------------------------------------------

 
 
Execution copy
 
EXHIBIT B
 
Charter of Company
 
(attached)

 

--------------------------------------------------------------------------------

 
 
Execution copy
 
EXHIBIT C
 
Copies of VIE Agreements
 
(attached)

 

--------------------------------------------------------------------------------

 